DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification: 56.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a ball and a socket coupling interposed between a proximal end of the control rod and the at least one of the first control lever and the second control lever from claim 17 (Note: Claim 17 depends from claim 16, and claim 16 is viewed as solely being directed to Figures 10 and 11.  Figures 10 and 11 do not show the ball and socket coupling (elements 48 and 50) located between an end of the control rod (element 54) and at least one of the control levers (element 62)) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5-7 and 9 are objected to because of the following informalities:
Claim 5, line 3, recites “the control rod-and” which is grammatically incorrect and should be changed to --the control rod and--.
Claim 6, line 9, recites “of first control lever” which is grammatically incorrect and should be changed to --of the first control lever--.
Claim 7, line 2, recites “between distal end” which is grammatically incorrect and should be changed to --between the distal end--.
Claim 9, line 2, recites “within and end” which is grammatically incorrect and should be changed to --within an end--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 1-4, recites “the control rod and the tensioning spring include a first control rod and first control spring carried by the first end of the elongate cylindrical shaft and a second control rod and a second tensioning spring carried by the second end of the elongate cylindrical shaft” which is indefinite because it is unclear how a singular control rod can also include a first control rod and a second control rod.  Should claim 1 disclose --at least one control rod--?  The issue is the same with the tensioning spring.  How can a singular tensioning spring as disclosed in claim 2 include a plurality of tensioning springs?
Claim 5, line 3, recites “the tensioning spring” which is indefinite because it is unclear which one of the tensioning springs the Applicant is referring to.  Claim 4 discloses a first tensioning spring and a second tensioning spring.
Claim 5, line 3, recites “the control rod” which is indefinite because it is unclear which one of the control rods the Applicant is referring to.  Claim 4 discloses a first control rod and a second control rod.
Claim 6, lines 6-7, recites “a proximal end” which is indefinite because it is unclear what the difference is between the proximal end from lines 6-7 and the proximal end from line 6.  How does the control rod have two proximal ends?
Claim 18, line 2, recites “a terminal end” which is indefinite because it is unclear how the terminal end from claim 18 is different from the terminal end from claim 16, line 2.  Should claim 18 be changed to --the terminal end--?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kastelic, Jr. (US 10,849,271 B2).
Regarding claim 1, Kastelic, Jr. discloses a steering mechanism for a lever-controlled vehicle (see Figure 10) having a first control lever (the left bar in Figure 12) and a second control lever (the right bar in Figure 12), comprising:
an elongate cylindrical shaft (118) having a first end (the end of 118 shown in Figure 9) and a second end (the other end of 118), the elongate cylindrical shaft having a longitudinal length (the length of 118) dimensioned to be interconnected with each of the first control lever and the second control lever (118 is connected with each of the first and second control levers thus meeting the claim limitation); and
a control rod (the shaft extending between 114 and 118 in Figure 9) having a proximal end and a distal end, the proximal end selectively extensible from at least one of the first end and the second end of the elongate cylindrical shaft to accommodate for a differential in a displacement of one or more of the first control lever and the second control lever during a turning movement control input to the lever-controlled vehicle via a rotation (see Figures 14 and 15) of the elongate cylindrical shaft about a vertical transverse axis of the elongate cylindrical shaft; and
a ball (114 is viewed as being a ball) and a socket (120) coupling at a distal end of the control rod for coupling with at least one of the first control lever and the second control lever.
Allowable Subject Matter
Claims 12-17 are allowed over the prior art of record.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shepherd (CA 3051450 A1) discloses a member for centering and/or steering assist that is configured to connect between movable members such that a return-to-center force is created to put the members in a centered orientation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656